 EARLE INDUSTRIES, INC.67Earle Industries, Inc. and International Ladies Gar-ment Workers Union, AFL-CIO, Petitioner.Case 26-RC-5628March 3, 1980SECOND SUPPLEMENTAL DECISIONAND ORDERBy Chairman Fanning and Members Penelloand TruesdalePursuant to a Supplemental Decision and Direc-tion of Second Election issued by the NationalLabor Relations Board on May 11, 1979,1 a secondelection by secret ballot was conducted on June 22,1979, among the employees in the stipulated unit.At the conclusion of the election, the parties werefurnished a tally of ballots which showed that, ofapproximately 100 eligible voters, 48 cast ballotsfor, and 47 against, Petitioner. There were 10 chal-lenged ballots, a number sufficient to affect the re-sults of the election. Thereafter, both Petitionerand the Employer filed timely objections to con-duct affecting the results of the election.Pursuant to Section 102.69 of the National LaborRelations Board Rules and Regulations, Series 8, asamended, the Regional Director conducted an in-vestigation of the challenges and objections, and,on August 3, 1979, the Regional Director issuedand duly served on the parties his report on the ob-jections and challenged ballots. In his report, Re-gional Director recommended that the challengesto the ballots of Milton Atkins, Mary Dorsey, IrbyMcCain, Carolyn McClain, Early Morton, CarolynWilliams, and Virgil Wright be overruled, and thata hearing be directed to resolve the eligibilitystatus of Hildia Brown, Evelyn Curry, and CynthiaSmith in the event that the challenges to their bal-lots remain determinative of the election results.The Regional Director, while overruling Petition-er's Objections 1 and 3, as well as the Employer'sObjections 1, 2, 3, 4, and 6,2 further recommendedthat Petitoner's Objection 2 be sustained, and thatthe election held herein be set aside in the eventthat a revised tally of ballots shows that Petitionerhas not received a majority of the ballots cast.Thereafter, the Employer filed timely exceptionsand a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this case, the Boardfinds:i Not reported in volumes of Board Decisions.2 The Regional Director also approved the Employer's request towithdraw its Objection 5.248 NLRB No. 111. The Employer is engaged in commerce withinthe meaning of the National Labor Relations Act,as amended, and it will effectuate the purposes ofthe Act to assert jurisdiction herein.2. Petitioner is a labor organization claiming torepresent certain employees of the Employer.3. A question affecting commerce exists concern-ing the representation of certain employees of theEmployer within the meaning of Section 9(c)(1)and Section 2(6) and (7) of the Act.4. The parties have stipulated, and we find, thatthe following employees constitute a unit appropri-ate for the purposes of collective bargaining withinthe meaning of Section 9(b) of the Act:All production and maintenance employees, in-cluding shipping and receiving employees, em-ployed at the Employer's Earle, Arkansas,plant, excluding all office clerical employees,guards and supervisors as defined in the Act.5. The Board has considered the Regional Direc-tor's report, the Employer's exceptions and brief,and the entire record in this case, and herebyadopts the Regional Director's findings and recom-mendations 3 only to the extent consistent here-with.In its Objection 2, Petitoner alleges, in substance,that the Employer interfered with the employees'right to select a bargaining representative by failingto post the Board's official notice of election until 2days before the election. The evidence with respectto his objection is as follows. On June 13, 1979,4the Regional Office mailed the Employer eight of-ficial election notices for immediate posting inusual and conspicuous places. Thereafter, Petition-er's representative, Ward, called the RegionalOffice on the morning of June 20, and informed aBoard agent that the Employer had not posted anyelection notices. The Board agent then advised theEmployer's counsel, Katherine Carlyle, of the post-ing deficiency. After learning from Employer's rep-resentative, Jim Felsenthal, that the election no-tices, in fact, had not been posted, Carlyle instruct-ed him to do so immediately. Felsenthal posted oneelection notice 5 or 10 minutes later.Petitoner's two witnesses testified that, between10:30 a.m. and noon on June 20, they first observedthe election notice posted above a bulletin board3 In the absence of exceptions thereto, we adopt, pro forma, the Re-gional Director's recommendations to overrule Petitioner's Objections Iand 3; the Employer's Objections 1, 2, 3, 4, and 6; and the challenges tothe ballots of Milton Atkins and Irby McCain. We also adopt the Region-al Director's recommendations that the challenges to the ballots of MaryDorsey, Carolyn McClain, Early Morton, Carolyn Williams, and VirgilWright be overruled, and that the challenges to the ballots of HildiaBrown, Evelyn Curry, and Cynthia Smith raise issues which can best beresolved after a hearingI All dates herein are in 1979. unless otherwise indicated.EARLE INDUSTRIES. INC. 67 68DECISIONS OF NATIONAL LABOR RELATIONS BOARDnear the unit employees' timeclock. The Employernotes in its brief that all the unit employees clockin and out at the beginning and the end of theirshifts. According to the Employer, these employ-ees are also required to clock in and out for lunch.At the election held on June 22, 105 employeesvoted, including 5 challenged voters found eligibleherein who had been laid off due to lack of workand 3 other employees on layoff status who alsovoted under challenge.5The unit stipulated to bythe parties consists of approximately 100 produc-tion and maintenance employees employed at theEmployer's Earle, Arkansas, facility.6The Employer has excepted to the Regional Di-rector's recommendation that Petitioner's Objection2 be sustained. The Employer contends that an of-ficial election notice was posted 2 days before theelection in a conspicuous place, and that the timingof the posting of the election notice did not under-mine the laboratory conditions essential for theholding of a fair election. We note that there is noevidence here that any employees were unawareof, or misunderstood, their rights or were prevent-ed from voting by the fact that they did not actual-ly see the notice until 2 days before the election.Indeed, the fact that 97 percent of those employeeswhose names appeared on the eligibility list votedestablishes that the employees were well aware ofthe time, place, and date of the election. In thesecircumstances, we cannot agree with the RegionalDirector that the Employer, by posting the elec-tion notices as it did, engaged in conduct which in-terfered with the employees' free choice in theelection. Accordingly, we hereby overrule Peti-tioner's Objection 2.7The names of these individuals did not appear on the eligibilty list.8 Three employees whose names appeared on the eligibility list did notvote in the election.I Member Penello notes that this conclusion is consistent with theview expressed in his dissenting opinion in Kilgore Corporation, 203NLRB 118 (1973).Member Truesdale, as he stated in Printhouse Company, Inc. and Denni-son Ticket,. Printhouse Division, 246 NLRB No. 112 (1979), and in his dis-senting opinion in Kane Industries, a Division of Chromalloy American Cor-poration, 246 NLRB No. 111 (1979), continues to adhere to the principlesestablished in Kilgore Corporation and would look to the facts of eachcase to determine whether the employees had sufficient opportunity to beinformed of the details of the election and their rights under the Act, andto discuss the issues of the election. In concluding that the posting herewas sufficient to achieve these ends, Member Truesdale notes particularlythe conspicuous nature of the posting near the unit employees' timeclockfor at least 2 days prior to the election, and the fact that 97 percent ofthe employees whose names appeared on the Excelsior list voted in theelection.ORDERIt is hereby ordered that the Regional Directorfor Region 26 shall, pursuant to the National LaborRelations Board Rules and Regulations, Series 8, asamended, and within 10 days from the date of thisDecision, open and count the ballots of MiltonAtkins, Mary Dorsey, Irby McCain, CarolynMcClain, Early Morton, Carolyn Williams, andVirgil Wright, the challenges to which have beenoverruled herein, and shall thereafter prepare andcause to be served on the parties a revised tally ofballots, including therein the count of said chal-lenged ballots. If the tally discloses that the resultsof the election are determinative, and the remainingunresolved challenges will not affect the results ofthe election, the Regional Director shall issue theappropriate certification. However, if the resultsare not determinative after the aforementionedseven ballots have been opened and counted, andthe unresolved challenges still would be determina-tive, a hearing shall be held concerning the eligibil-ity of Hildia Brown, Evelyn Curry, and CynthiaSmith.IT IS FURTHER ORDERED that the hearing officerdesignated for the purpose of conducting suchhearing shall prepare and cause to be served on theparties a report containing resolutions as to thecredibility of witnesses, findings of fact, and recom-mendations to the Board as to the disposition of thesaid issues. Within the time prescribed by theBoard's Rules and Regulations, any party may filewith the Board in Washington, D.C., eight copiesof exceptions thereto. Immediately upon filing ofsuch exceptions, the party filing the same shall filea copy with the Regional Director. If no excep-tions are filed thereto, the Board will adopt therecommendations of the hearing officer.IT IS FURTHER ORDERED that the above-entitledmatter be, and it hereby is, referred to the RegionalDirector for Region 26 for further proceedingspursuant hereto.CHAIRMAN FANNING, concurring and dissenting:I would affirm the Regional Director's sustainingof Petitioner's Objection 2 for the reasons set forthin my dissents in Printhouse Company, Inc. andDennison Ticket, Printhouse Division, 246 NLRBNo. 112 (1979), and Kane Industries, a Division ofChromalloy American Corporation, 246 NLRB No.111 (1979). In all other respects, I concur in themajority decision.